 Case 2:20-cv-03943-KS Document 1 Filed 04/30/20 Page 1 of 6 Page ID #:1


 1 STEPHEN ZELLER, Bar No. 265664
   Email: szeller~deconsel.com
 2 CASEY JENS N, Bar No. 263593
   Email: cjensen@deconsel.com
 3 members of
   DeCARLO & SHANLEY,
 4 a Professional Corporation
   533 S. Fremont Avenue, Ninth Floor
 s Los Angeles, California 90071-1706
   Telephone (213) 488-4100
 6 Telecopier (213) 488-4180

 7   Attorneys for Plaintiffs, Carpenters Southwest
     Administrative Corporation and Board of Trustees
 8   for the Carpenters Southwest Trusts
 9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12 CARPENTERSSOUTHWEST                              CASE NO.
   ADMINISTRATIVE CORPORATION
13 a California non-profit corporation; and         COMPLAINT FOR SPECIFIC
   BOARD OF TRUSTEES FOR THE                        PERFORMANCE TO CONDUCT
14 CARPENTERS SOUTHWEST TRUSTS,                     AN AUDIT
15                      Plaintiffs,
16   V.

17 SO CAL WALL, INC., a California
   ~orpo~ation; and DOES 1 through 10,
18 mclus1ve,

19                      Defendant.
20

21                                    CLAIM FOR RELIEF
22              (SPECIFIC PERFORMANCE TO CONDUCT AN AUDIT)
23                                      JURISDICTION
24         1.     This is a civil action for specific performance to conduct an audit. This
2s   action arises and jurisdiction of the court as to the claims are founded on section
26   301 of the Labor-Management Relations Act of 1947, as amended ("LMRA"), 29
27   U.S.C. §185a, and sections 502 and 515 of the Employee Retirement Income
28   Security Act of 1974, as amended ("BRISA"), 29 U.S.C. §§1132 and 1145.
 Case 2:20-cv-03943-KS Document 1 Filed 04/30/20 Page 2 of 6 Page ID #:2


 1                                PARTIES AND OTHERS
 2         2.     CARPENTERS SOUTHWEST ADMINISTRATIVE
 3   CORPORATION, a California non-profit corporation ("CSAC") is a non-profit
 4   corporation duly organized and existing under and by virtue of the laws of the State
 5   of California. CSAC's principal place of business is in the County of Los Angeles,
 6   State of California.
 7         3.     At all relevant times herein, the BOARD OF TRUSTEES FOR THE
 s CARPENTERS SOUTHWEST TRUSTS were and now are fiduciaries and are duly
 9   authorized and acting trustees of those ERIS A Trust Funds defined in paragraph six.
10         4.     CSAC and BOARD OF TRUSTEES FOR THE CARPENTERS
11   SOUTHWEST TRUSTS are also authorized agents to act on behalf of the remaining
12   Funds and entities (defined in paragraph nine) with respect to these delinquencies.
13   CSAC and BOARD OF TRUSTEES FOR THE CARPENTERS SOUTHWEST
14   TRUSTS are sometimes collectively referred to as PLAINTIFFS.
15         5.     The true names and capacities, whether individual, corporate, associate,
16   or otherwise, of defendants named herein as DOES 1 through 10, are unknown to
17   PLAINTIFFS, who therefore sue the defendants by such fictitious names, and
18   PLAINTIFFS will amend this complaint to show their true names and capacities
19   when the same have been ascertained.
2o         6.     At all relevant times, the Southwest Carpenters Health and Welfare
21   Trust, Southwest Carpenters Pension Trust, Southwest Carpenters Vacation Trust,
22   and Southwest Carpenters Training Fund, were and are express trusts which exist
23   pursuant to section 302 of the LMRA, 29 U.S.C. §186, and multiemployer plans
24   within the meaning of section 3 ofERISA, 29 U.S.C. §1002.
25         7.    At all relevant times, the Construction Industry Advancement Fund of
26   Southern California, the Residential Housing Contract Administration Trust Fund,
27   the Contractors-Carpenters Grievance and Arbitration Trust, and the Contract
28   Administration Trust for Carpenter-Management Relations, were and are express
                                              2
 Case 2:20-cv-03943-KS Document 1 Filed 04/30/20 Page 3 of 6 Page ID #:3



 1   trusts which exist pursuant to section 302 of the LMRA, 29 U.S.C. §186.
 2          8.    At all relevant times, the Southern California Residential Drywall
 3   Contract Administration Committee, Inc., the Carpenters-Contractors Cooperation
 4   Committee ("CCCC") and Western States Drywall/Lathing Industry Labor-
 s Management Cooperation Committee, Inc., were and are non-profit California
 6   corporation which exists pursuant to section 5(b) of the Labor Management
 7   Cooperation Act of 1978, 92 Stat. 2020 (1978), for the purposes set forth in section
 8   302(c)(9) ofLMRA, 29 U.S.C. §186(c)(9).
 9         9.     CSAC is the administrator of Southwest Carpenters Health and Welfare
10   Trust, Southwest Carpenters Pension Trust, Southwest Carpenters Vacation Trust,
11   and Southwest Carpenters Training Fund, and assignee of the Construction Industry
12   Advancement Fund of Southern California, the Residential Housing Contract
13   Administration Trust Fund, the Contractors-Carpenters Grievance and Arbitration
14   Trust, the Contract Administration Trust for Carpenter-Management Relations, and
15   the Carpenters-Contractors Cooperation Committee and the Southern California
16   Drywall Industry Fund, Southern California Residential Drywall Contract
17   Administration Committee, Inc., the Western States Drywall/Lathing Industry
18   Labor-Management Cooperation Committee, Inc., and the Grievance Obligation
19   Trust Fund (collectively, the "PLANS"), and as such is a plan fiduciary within the
20   meaning of section 3 ofERISA, 29 U.S.C. §1002.
21         10.    The duly authorized and acting trustees or directors of each of the
22   PLANS have also assigned to CSAC all their right, title and interest in and to any
23   and all amounts due and owing to the respective PLANS by the employer as herein
24   alleged.
2s         11.    Southwest Regional Council of Carpenters and its affiliated local
26   unions ("UNIONS") affiliated with United Brotherhood of Carpenters and Joiners
27   of America, are labor organizations that are a party to the collective bargaining
28   agreements involved.

                                               3
 Case 2:20-cv-03943-KS Document 1 Filed 04/30/20 Page 4 of 6 Page ID #:4


 1          12.   At all relevant times, employer, SO CAL WALL, INC., a California
 2   corporation, and DOES 1 through 10 ("EMPLOYER") was and is a California
 3   corporation engaged in the construction industry within the jurisdiction of the
 4   relevant UNIONS.
 5                             OPERATIVE ALLEGATIONS
 6         13.    On or about the date set forth thereon, EMPLOYER made, executed
 7   and delivered to the UNION, a Southern California Residential Drywall
 8   Memorandum Agreement, dated April 21, 2006 ("MEMORANDUM
 9   AGREEMENT"). A true and correct copy is attached hereto, marked respectively
1 o as Exhibit "l" and incorporated herein by reference.

11         14.    The MEMORANDUM AGREEMENT binds EMPLOYER to the terms
12   and conditions of the Southern California Residential Drywall Agreement between
13   the Pacific Rim Drywall Association and the United Brotherhood of Carpenters and
14   Joiners of America, and the UNIONS, ("DRYWALL AGREEMENT") dated
15   January 1, 2006, and any renewals or subsequent Southern California Residential
16   Drywall Agreements, and all amendments, modifications, supplements and
17   renewals, and the PLANS' agreements and any amendments, modifications,
18   supplementations, extensions, and/or renewals of the PLANS' agreements
19   ( collectively referred to as "AGREEMENTS").

20         15.    The PLANS are third party beneficiaries of the MEMORANDUM
21   AGREEMENT, DRYWALL AGREEMENT and Master Labor Agreements.
22         16.    The AGREEMENTS require EMPLOYER to pay fringe benefit
23   contributions at the rates set forth therein for every hour worked by employees
24   performing services covered by the AGREEMENTS, and on account of all
2s   compensation paid to employees performing services covered by the
26   AGREEMENTS.
27         17.    The AGREEMENTS require EMPLOYER to make the fringe benefit
28   contributions by way of Employers Monthly Reports to the PLANS at their place of

                                              4
 Case 2:20-cv-03943-KS Document 1 Filed 04/30/20 Page 5 of 6 Page ID #:5



 1   business in Los Angeles, California, on or before the 25th day of each month
 2   following the month during which the hours for which contributions are due were
 3   worked or paid. Further, the AGREEMENTS specifically provide that the venue of
 4   an action to recover delinquent fringe benefit contributions, shall be in the County
 s of Los Angeles.
 6          18.   The AGREEMENTS provide that the PLANS have the specific
 7   authority to examine EMPLOYER's job cost records, general check registers and
 8   check stubs, bank statements and canceled checks, general ledgers, cash
 9   disbursements ledgers, worker compensation insurance reports, financial statements,
1o   corporate income tax returns, employee time cards, payroll journals, individual
11   earnings records of all employees, forms W-2, 1099 and 1096 remitted to the U.S.
12   Government, quarterly state tax returns, health and welfare and pension reports for
13   all other trades, cash receipts' journal, copies of all contracts and all material
14   mv01ces.
15          19.   The PLANS have requested access to EMPLOYER's business records
16   for the purpose of conducting an audit.
17         20.    EMPLOYER has failed and/or refuses to allow the PLANS to complete
18   such an audit.
19         21.    The PLANS have no adequate or speedy remedy at law.
20         22.    It has been necessary for PLAINTIFFS to engage counsel to bring this
21   action to compel compliance with the AGREEMENTS, and to recover the attorneys'
22   fees and the costs for which EMPLOYER is liable pursuant to Section 502(g)(l) of
23   ERISA and pursuant to the AGREEMENTS.
24         23.    PLAINTIFFS have, concurrently with the filing of this complaint,
2s   served a copy of same upon the Secretary of Labor and Secretary of the Treasury.
26   Ill
27   Ill
28   Ill
                                                 5
 Case 2:20-cv-03943-KS Document 1 Filed 04/30/20 Page 6 of 6 Page ID #:6



 1         WHEREFORE, PLAINTIFFS pray for judgment as follows:
 2                       FOR PLAINTIFFS' CLAIM FOR RELIEF
 3               (SPECIFIC PERFORMANCE TO CONDUCT AN AUDIT):
 4          1.    That EMPLOYER be compelled to forthwith submit to completion of
 5   an audit of EMPLOYER business records covering the period from January 1, 2015
 6   through December 31, 2018, by the PLANS' auditors at the premises of
 7   EMPLOYER during business hours, at a reasonable time or times, and to allow the
 8   auditors to examine and copy the following books, records, papers, documents and
 9   reports of EMPLOYER all job cost records, general check register and check stubs,
1 o bank statements and canceled checks, general ledgers, worker compensation

11   insurance reports, financial statements, cash disbursements ledgers, corporate
12   income tax returns, employee time cards, payroll journals, individual earnings
13   records of all employees, forms W-2, 1099 and 1096 remitted to the U.S.
14   Government, quarterly state tax returns, health and welfare and pension report for
15   all other trades, cash receipts' journal, copies of all contracts, and all material
16   mv01ces;
17         2.     For reasonable attorneys' fees;
18         3.     For costs of this action;
19         4.     For such other and further relief as the court deems proper.
20

21   Dated: April 2-, , 2020                  DeCARLO & SHANLEY,
                                              a Professional Corporation
22

23

24

25

26

27
28

                                                 6
